








PIEDMONT OFFICE REALTY TRUST, INC.
2010 LONG-TERM INCENTIVE PROGRAM
The Compensation Committee (the “Committee”) of the Board of Piedmont Office
Realty Trust, Inc. (the “Company”) hereby establishes this Long-Term Incentive
Program (the “LTIP”) under the Piedmont Office Realty Trust, Inc. 2007 Omnibus
Incentive Plan (the “Plan”). The LTIP is intended to allow the Company to make
certain Awards under the Plan in furtherance of the purposes of the Plan.
Capitalized terms that are not defined herein shall have the same meanings given
to such terms in the Plan.
1.
Definitions. For the purposes of the LTIP, the following terms shall have the
meanings set forth below:



(a)    “Average Price” means with respect to the beginning of any Interim
Performance Period, the average of the Closing Stock Price for the 20 trading
days following February 9, 2010, and with respect to the end of the First
Interim Performance Period, the average of the Closing Stock Price for the 20
trading days preceding the end of the Interim Performance Period, and with
respect to the end of the Second and Third Interim Performance Periods, the
average of the Closing Stock Price for the last 10 trading days preceding the
end of the applicable Interim Performance Period and the first 10 trading days
after the end of the applicable Interim Performance Period. Notwithstanding the
forgoing, in the event a Participant terminates employment during an Interim
Performance Period in accordance with Section 5, Average Price on the date of
the Participant's termination of employment means the average of the Closing
Stock Price for the 20 trading days preceding the date of the Participant's
termination of employment.
 
(b)    “Cause” means, unless otherwise specified in the Participant's employment
agreement, any of the following: (i) any material act or material omission by
the Participant which constitutes intentional misconduct in connection with the
Company's business or a willful violation of law in connection with the
Company's business; (ii) an act of fraud, conversion, misappropriation or
embezzlement by the Participant with respect to the Company's assets or business
or conviction of, indictment for (or its procedural equivalent) or entering a
guilty plea or plea of no contest with respect to a felony, or the equivalent
thereof, or any crime involving any moral turpitude with respect to which
imprisonment is a common punishment; (iii) any act of dishonesty committed by
the Participant in connection with the Company's business; (iv) the willful
neglect of material duties of, or gross misconduct by, the Participant; (v) the
use of illegal drugs or excessive use of alcohol that the Board determines in
good faith to materially interfere with the performance of the Participant's
duties to the Company; and (vi) any other failure (other than any failure
resulting from incapacity due to physical or mental illness) by the Participant
to perform his material and reasonable duties and responsibilities as an
employee, director or consultant of the Company.


(c)    “Closing Stock Price” means, with respect to Stock, the closing sales
price per share on the applicable date quoted on the NYSE, or if there are no
sales on such date, for the last preceding date on which there were sales of
Stock, as determined by the Committee. With respect to the stock of a company in
the Peer Group, “Closing Stock Price” means, (i) the closing sales price per
share on the applicable date as quoted or reported on such national securities
exchange or NASDAQ, or if there are no sales on such date, for the preceding
date on which there were sales




--------------------------------------------------------------------------------




of stock, as determined by the Committee.


(d)    “Disability” means physical or mental incapacity whereby a Participant is
unable with or without reasonable accommodation for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the essential functions of such
Participant's duties.


(e)    “Good Reason” means, unless otherwise specified in the Participant's
employment agreement, any of the following: (i) the failure of the Company to
pay or cause to be paid the Participant's base salary or annual bonus when due;
(ii) a material diminution in the Participant's status, including, title,
position, duties, authority or responsibility; (iii) a material adverse change
in the criteria to be applied by the Company with respect to the Participant's
target annual bonus as compared to the prior fiscal year (unless Executive has
consented to such criteria); (iv) the relocation of the Company's executive
offices to a location outside of the Atlanta, Georgia metropolitan area without
the consent of the Participant; (v) the failure to provide the Participant with
incentive awards that are reasonably and generally comparable to awards granted
to other executive officers (other than the CEO) of the Company; or (vi) the
occurrence of a Change of Control (as defined in the Plan). Notwithstanding the
foregoing, (1) Good Reason (A) shall not be deemed to exist unless the
Participant gives to the Company a written notice identifying the event or
condition purportedly giving rise to Good Reason within 90 days after the time
at which Executive first becomes aware of the event or condition and (B) shall
not be deemed to exist at any time after the Board has determined that there
exists an event or condition which could serve as the basis of a termination of
the Participant's employment for Cause so long as the Board gives notice to the
Participant of such determination within thirty (30) days of such determination
and such notice is given within 120 days after the time at which the Board first
becomes aware of the event or conditions constituting Cause; and (2) if there
exists an event or condition that constitutes Good Reason, the Company shall
have 30 days from the date notice of Good Reason is given to cure such event or
condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder; and if the Company does not cure such event or
condition within such 30-day period, the Participant shall have ten
(10) business days thereafter to give the Company notice of termination of
employment on account thereof (specifying a termination date no later than ten
(10) days from the date of such notice of termination).
(f)     “Grant Date” shall mean May 11, 2010.
(g)    “LTIP Award” means an Award of performance shares under the LTIP.
(h)    “Participant” means an employee, consultant, or Non-Employee Director of
the Company, as selected by the Committee in its discretion.
(i)    “Peer Group” means the peer group of REIT companies selected by the
Committee.
(j)    “Peer Group Percentile Ranking” means a comparison of the Company's TSR
to the TSR of other companies in the Peer Group, expressed on a percentile
basis.
(k)    “Performance Adjustment” means any adjustment made in accordance with
Section 3(b) to the calculation of the percentage of Target Amount earned under
Section 3(a).
(l)    “Performance Level” means the Threshold, Target or Maximum Performance
Level specified in Section 3(a).




--------------------------------------------------------------------------------




(m)    “Performance Cycle” means the period beginning on February 10, 2010 and
ending on December 31, 2012. The Performance Cycle shall have three interim
performance periods (each an “Interim Performance Period”), the First of which
shall commence on February 10, 2010 and end on December 31, 2010, the Second of
which shall commence on February 10, 2010 and end on December 31, 2011 and the
Third of which shall commence on February 10, 2010 and end on December 31, 2012.
(n)    “Target Amount” means the number of shares of the Stock with respect to
which the LTIP Award relates assuming achievement of the Target Performance
Level. The Target Amount shall be determined by dividing the dollar value
established by the Committee with respect to a Participant's LTIP Award by the
Closing Price of the Stock on the Grant Date.
(o)    “Total Shareholder Return,” or “TSR,” means the Average Price at the end
of an Interim Performance Period, minus the Average Price at the beginning of
the Performance Cycle, plus any dividends paid during the Performance Cycle, all
divided by the Average Price at the beginning of the Performance Cycle;
provided, however, that if a Participant terminates employment during the
Performance Cycle in accordance with Section 5, TSR means the Average Price on
the date of the Participant's termination of employment, minus the Average Price
at the beginning of the Performance Cycle, plus any dividends paid during the
Performance Cycle before the date of the Participant's termination of
employment, all divided by the Average Price at the beginning of the Performance
Cycle. If, during an Interim Performance Period, a Peer Group company (i) is
acquired by or merged into another entity, and in either case is not the
surviving entity following such merger or acquisition, or (ii) ceases to be a
publicly-traded REIT as the result of a transaction to go private, the Peer
Group company's TSR shall be determined as of the date of such merger,
acquisition or privatization transaction. If, during an Interim Performance
Period, a Peer Group company declares bankruptcy or is delisted from the
securities exchange on which it is traded, such Peer Group company's TSR shall
be set at -100%.
2.
Grant of LTIP Awards. Subject to the terms and provisions of the Plan and the
LTIP, each year the Committee may grant LTIP Awards to such Participants in such
amount and pursuant to such terms and conditions (to the extent consistent with
the LTIP and the Plan) as the Committee may determine and as set forth in the
applicable LTIP Award agreement. LTIP Awards are generally granted to
Participants with respect to successive overlapping Performance Cycles. Not
later than 120 days after the commencement of each Interim Performance Period,
and as otherwise required by the Plan, the Committee shall establish in writing
the LTIP Awards for such Interim Performance Periods, which shall include the
applicable Target Amount, the Performance Levels, the Peer Group, and any
required Performance Adjustments.



3.LTIP Award Payouts.


(a)    Determination of Payout. An LTIP Award granted to a Participant shall
specify the Target Amount that can be paid under such LTIP Award for the
applicable Interim Performance Period, as applicable. The percentage of the
Target Amount payable to a Participant for an Interim Performance Period will be
determined by the Committee based upon the Company's Total Shareholder Return
(“TSR”) relative to the TSR of the companies in the Peer Group. Based upon the
Company's Peer Group Percentile Ranking, a Participant will be due a percentage
of the Target Amount as set forth in the following chart:
 




--------------------------------------------------------------------------------






Performance
Level
Peer Group Percentile Ranking
Percentage of
Target Amount Payable
Maximum
75th percentile or above
200%
Target
Median
100%
Threshold
25th percentile
50%
Below Threshold
below 25th percentile
—%



If the Peer Group Percentile Ranking is between the Threshold and Target
Performance Levels or between the Target and Maximum Performance Levels, the
percentage of Target Amount payable shall be determined by linear interpolation.
For each Interim Performance Period, the cumulative maximum percentage of the
Target Amount which may be paid is as follows:
Interim Performance Period
Cumulative Maximum Percentage of Target Amount Which May Be Paid
February 10, 2010 to December 31, 2010
16.67%
February 10, 2010 to December 31, 2011
50%
February 10, 2010 to December 31, 2012
100%



(b)    Performance Adjustments. Notwithstanding the determination of the
percentage of Target Amount to be paid under Section 3(a), the Board, in its
absolute discretion, may adjust such amount as follows: (i) if the calculated
amount based on relative performance is above the Target Performance Level, but
the Company's Total Shareholder Return is negative, then the calculated amount
can be decreased by up to 50 percentage points, and (ii) if the calculated
amount based on relative performance is below the Target Performance Level but
the Company's Total Shareholder Return is positive, then the calculated amount
can be increased by up to 50 percentage points.
(c)    Calculation of Performance and Target Amount Payable to a Participant.
Following the end of each Interim Performance Period, the Committee shall
determine and certify in writing the Company's TSR, the Peer Group Percentile
Ranking, and the percentage of the Target Amount that is payable under Section
3(a), subject to any Performance Adjustment in accordance with Section 3(b).
4.
Settlement of LTIP Awards. Subject to Section 5 hereof, the percentage (if any)
of each Participant's LTIP Award that is payable with respect to an Interim
Performance Period as provided in Section 3 hereof shall be paid by the Company
in the calendar year after the end of such Interim Performance Period, as
applicable. Payments hereunder may be made in cash, Stock, or a combination
thereof in accordance with the Plan, as determined by the Committee in its sole
discretion.



5.
Termination of Employment. Except as otherwise provided in this Section 5, a
Participant shall not be entitled to any payment under an LTIP Award with
respect to an Interim Performance Period ending after his or her termination of
employment. In the event of a Participant's termination of employment during an
Interim Performance Period due to (a) termination by the Company without Cause
or by the Participant for Good Reason, (b) the Participant's death or
Disability, (c) the





--------------------------------------------------------------------------------




expiration of the Participant's employment agreement due to non-renewal by the
Company or (d) a Change of Control (as defined in the Plan), such Participant
will be entitled to a payment of his or her LTIP Award for the entire
Performance Cycle based on the Company's TSR relative to the TSR of the
companies in the Peer Group determined as of the date of the Participant's
termination of employment. The percentage of the Target Amount earned pursuant
to the Performance Levels outlined in Section 3 will then be multiplied by a
fraction, the numerator of which equals the number of days during such
Performance Cycle that such Participant was actively employed by the Company,
and the denominator of which equals the number of days in the Performance Cycle.
The resulting amount shall then be reduced by any amount previously paid to such
Participant for an Interim Performance Period and the remainder paid by the
Company 90 days after such Participant's termination of employment occurs.
6.
409A Compliance. The Company intends that payments under the LTIP comply with or
be exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and the Company shall
have complete discretion to interpret and construe the LTIP and any associated
documents in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A. If any provision of the LTIP does not
accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by the Company in a manner consistent with such intent, as
determined in the discretion of the Company. A termination of employment shall
not be deemed to have occurred for purposes of any provision of the LTIP
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of the LTIP, references to a “termination,” “termination of
employment” or like terms shall mean “such a separation from service.” The
determination of whether and when a separation from service has occurred for
proposes of the LTIP shall be made in accordance with the presumptions set forth
in Section 1.409A-1(h) of the Treasury Regulations. Any provision of the LTIP to
the contrary notwithstanding, if the Company determines that the Participant is
a “specified employee,” within the meaning of Code Section 409A, then to the
extent that any payment under the LTIP on account of Participant's separation
from service would be considered nonqualified deferred compensation under Code
Section 409A, such payment shall be delayed and paid at the date which is the
earlier of (i) six (6) months and one day after the Participant's separation
from service and (ii) the date of Participant's death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 6 shall be paid in a lump-sum. The Company makes no representation or
warranty and shall have no liability to any participant or any other person if
any provisions of the LTIP are determined to constitute deferred compensation
subject to Code Section 409A, but do not satisfy an exemption from, or the
conditions of, Code Section 409A.

7.
Miscellaneous. The Board may, at any time and with or without prior notice,
amend, alter, suspend or terminate the LTIP in accordance with Section 17 of the
Plan. For the avoidance of doubt, prior to the time the Committee grants any
LTIP Awards with respect to an Interim Performance Period, the Committee shall
have complete discretion to award or not award LTIP Awards with respect to such
Interim Performance Period. All provisions of the LTIP are subject to the terms
and conditions set forth in the Plan, which are hereby incorporated herein by
reference. To the extent the terms of the LTIP are inconsistent with or modify,
amend of supplement any provisions of the Plan, to the extent permitted under
the Plan, the LTIP will be deemed to be a determination by the





--------------------------------------------------------------------------------




Committee to so modify, amend or supplement the Plan and the terms of the LTIP
will have precedence over the Plan.
Adopted by the Committee on this November 2, 2011.


